        Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 1 of 13
                                                           I'-i : Ob/U// -9 Page lot?




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
                      Plaintiff,

       V.                                               Civil Action No. I:18-cv-I2453

ERIC T. LANDIS and
RIDGEVIEW CAPITAL PARTNERS LLC,
                      Defendants.




                                     JUDGMENT AS TO DEFENDANTS
              ERIC T. LANDIS AND RIDGEVIEW CAPITAL PARTNERS LLC

       The Securities and Exchange Commission having filed a Complaint and Defendants Eric
T. Landis ("Landis") and Ridgeview Capita! Partners LLC ("Ridgeview" and collectively with
Landis, "Defendants") having entered a general appearance, consented to the Court's jurisdiction
over Defendants and the subject matter ofthis action, consented to entry ofthis Judgment,

waived findings offact and conclusions oflaw, and waived any right to appeal from this
Judgment, except as to any order on disgorgement orpenalties assessed:



       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) ofthe
Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule lOb-5
promulgated thereunder [17 C.F.R. §240.10b-5], by using any means or instrumentality of
interstate commerce, or ofthe mails, or ofany facility of any national securities exchange, in
connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;
        Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 2 of 13
        Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 2 of 7



       (b)    to make any untrue statement of a material fact orto omit to state a material fact
              necessary in order to make thestatements made, inthe light of thecircumstances

              under which they were made, not misleading; or

       (c)    to engage in any act, practice, or course ofbusiness which operates orwould
              operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice ofthis Judgment by personal service or otherwise: (a) Defendants officers,
agents, servants, employees, and attorneys; and (b) other persons inactive concert or
participation with Defendants or with anyone described in (a).

                                                II.


       IT IS HEREBY FURTHERORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from violating Section 17(a) ofthe
Securities Act of 1933 (the "Securities Act") [15 U.S.C. § 77q(a)] in the offer orsale ofany
security by the use ofany means orinstruments oftransportation orcommunication in interstate
commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, orartifice to defraud;

       (b)     to obtain money or property by means ofany untrue statement ofamaterial fact
               or any omission of a material fact necessary inorder to make the statements
               made, in light ofthe circumstances under which they were made, not misleading;
               or



        (c)    to engage in any transaction, practice, orcourse ofbusiness which operates or
               would operate as a fraud or deceit upon the purchaser.
         Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 3 of 13
         Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 3 of 7



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice ofthis Judgment by personal service or otherwise: (a) Defendants' officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendants or with anyone described in (a).

                                                111.


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating Section 9(a) ofthe Exchange Act [15 U.S.C.
§78i(a)], directly or indirectly, by the use ofthe mails or any means or instrumentality of
interstate commerce, orofany facility ofany national securities exchange, orany member ofa
national securities exchange:

        (a)    For the purpose ofcreating a false or misleading appearance ofactive trading in
               any securities, or a false or misleading appearance with respect to the market for
               any such security:

               1.      Effecting any transaction in such security which involves no change in the
                       beneficial ownership thereof; or

               2.      Entering an order or orders for the purchase orsale ofsuch security with,
                       the knowledge that an order ororders ofsubstantially the same size, at
                       substantially the same time, and atsubstantially the same price, for the
                       sale or purchase ofany such security, has been or will be entered by orfor
                       the same person or different parties; or

        (b)     Effecting, alone or with one or more other persons, a series oftransactions in any
                security creating actual or apparent active trading in such security, orraising or
         Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 4 of 13
          Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 4 of 7



               depressing the price of such security, for the purpose of inducing thepurchase or

               sale of such security by others.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants'

officers, agents, servants, employees, and attorneys; and (b) other persons inactive concert or
participation with Defendants or with anyone described in (a).

                                                  IV.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from directly orindirectly, including, but
not limited to, through any entity owned orcontrolled by the Defendants, from participating in
the issuance, purchase, offer, or sale ofany security; provided, however, that Defendant Landis
shall not be prohibited from purchasing or selling securities listed on a national securities
exchange for his own personal account.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice ofthis Judgment by personal service orotherwise: (a) Defendant's officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendants or with anyone described in (a).

                                                  V.


        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from directly orindirectly, promoting any
issuer ofany security, causing the promotion ofany issuer ofany security, orderiving
         Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 5 of 13
          Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 5 of 7



compensation from the promotion ofany issuer ofany security, unless that security is: (i) listed
on a national securities exchange, and (ii) has had a market capitalization of at least $50,000,000

for 90 consecutive days.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), theforegoing paragraph also binds the following who

receive actual notice ofthis Judgment by personal service or otherwise: (a) Defendants' officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendants or with anyone described in (a).

                                                VI.


        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently barred from participating in an offering ofpenny stock, including
engaging in activities with abroker, dealer, or issuer for purposes ofissuing, trading, or inducing
or attempting to induce the purchase or sale ofany penny stock. Apenny stock is any equity
security that has aprice ofless than five dollars, except as provided in Rule 3a51-l under the
Exchange Act [17 C.F.R. § 240.3a51-1].

                                                VII.


        IT IS HEREBY FURTHERORDERED, ADJUDGED, AND DECREEDthat

Defendants shall pay disgorgement ofill-gotten gains and prejudgment interest thereon. The
Courtshall determine the amount of the disgorgement upon motion of the Commission.

Prejudgment interest shall be calculated from the date the gains were accrued, based on the rate
ofinterest used by the Internal Revenue Service for the underpayment offederal income tax as
set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission's motion for
disgorgement and at any hearing held on such a motion: (a) Defendants will be precluded from
         Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 6 of 13
          Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 6 of 7



arguing they he did not violate the federal securities laws as alleged in the Complaint; (b)
Defendants may not challenge the validity ofthe Consent orthis Judgment; (c) solely for the
purposes ofsuch motion, the allegations ofthe Complaint shall be accepted as and deemed true
by the Court; and (d) the Court may determine the issues raised in the motion on the basis of
affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

documentary evidence, without regard tothe standards for summary judgment contained in Rule
56(c) ofthe Federal Rules ofCivil Procedure. In connection with the Commission's motion for
disgorgement, the parties may take discovery, including discovery from appropriate non-parties.

                                                VIII.


        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED thatthe Consents of

Defendant Landis and Defendant Ridgeview are incorporated herein with the same force and

effect as iffully set forth herein, and that Defendants shall comply with all ofthe undertakings
and agreements set forth therein.

                                                 IX.


        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code, 11 U.S.C. § 523, the
allegations in the complaint are true and admitted by Defendants, and further, any debt for
disgorgement, prejudgment interest, civil penalty, or other amounts due by Defendants under this
Judgment or any other judgment, order, consent order, decree or settlement agreement entered in
connection with this proceeding, is a debt for the violation by Defendants ofthe federal securities
laws or any regulation ororder issued under such laws, as set forth in Section 523(a)(19) ofthe
Bankruptcy Code, 11 U.S.C. § 523(a)(19).
        Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 7 of 13
                                            "i:              :ott/u</ '9 Page l ot 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
                      Plaintiff,
       V.                                             Civil Action No. I:I8-cv-I2453

ERIC T. LANDIS and
RIDGEVIEW CAPITAL PARTNERS LLC,
                      Defendants.




                                    JUDGMENT AS TO DEFENDANTS
             ERIC T. LANDIS AND RIDGEVIEW CAPITAL PARTNERS LLC

       The Securities and Exchange Commission having filed a Complaint and Defendants Eric

T. Landis ("Landis") and Ridgeview Capital Partners LLC ("Ridgeview" and collectively with
Landis, "Defendants") having entered a general appearance, consented to the Court's jurisdiction
over Defendants and the subject matter ofthis action, consented to entry ofthis Judgment,

waived findings offact and conclusions oflaw, and waived any right to appeal from this
Judgment, except as to any order on disgorgement or penalties assessed:



       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) ofthe
Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule IOb-5
promulgated thereunder [17 C.F.R. §240.I0b-5], by using any means or instrumentality of
interstate commerce, or ofthe mails, orofany facility of any national securities exchange, in
connectionwith the purchaseor sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;
         Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 8 of 13
         Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 2 of 7



       (b)    to make any untrue statement ofa material fact ortoomit tostate a material fact
               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage inany act, practice, or course of business which operates orwould
               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds thefollowing who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendants' officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendants or with anyone described in (a).

                                                11.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from violating Section 17(a) ofthe
Securities Act of 1933 (the "Securities Act") [15 U.S.C. § 77q(a)] in the offer orsale ofany
security by the use ofany means orinstruments oftransportation orcommunication in interstate
commerce or by use of the mails, directly or indirectly:

        (a)    to employ any device, scheme, or artifice to defraud;

        (b)    to obtain money or property by means ofany untrue statement ofa material fact
               or any omission of a material fact necessary in order to make thestatements
               made, in light ofthe circumstances under which they were made, not misleading;
               or



        (c)    to engage in any transaction, practice, orcourse of business which operates or
               would operate as a fraud or deceit upon the purchaser.
         Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 9 of 13
          Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 3 of 7



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice ofthis Judgment by personal service or otherwise: (a) Defendants' officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation withDefendants or with anyone described in (a).

                                                111.


       IT IS FURTHERORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating Section 9(a) ofthe Exchange Act [15 U.S.C.
§ 78i(a)], directly or indirectly, by the use ofthe mails orany means orinstrumentality of
interstate commerce, orofany facility ofany national securities exchange, orany member ofa
national securities exchange:

        (a)    For the purpose ofcreating a false or misleading appearance ofactive trading in
               any securities, ora false ormisleading appearance with respect to the market for
               any such security:

               1.      Effecting any transaction in such security which involves no change in the
                       beneficial ownership thereof; or

               2.      Entering an order or orders for the purchase orsale ofsuch security with,
                       the knowledge that an order ororders ofsubstantially the same size, at
                       substantially the same time, and at substantially the same price, for the
                       sale or purchase ofany such security, has been orwill be entered by orfor
                       the same person or different parties; or

        (b)     Effecting, alone or with one or more other persons, a series oftransactions in any
                security creating actual or apparent active trading in such security, orraising or
        Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 10 of 13
         Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 4 of 7



               depressing the price of such security, for the purpose of inducing thepurchase or

               sale of such security by others.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants'

officers, agents, servants, employees, and attorneys; and (b) other persons inactive concert or

participation with Defendants or with anyone described in (a).

                                                  IV.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from directly or indirectly, including, but
not limited to, through any entity owned orcontrolled by the Defendants, from participating in
the issuance, purchase, offer, or sale ofany security; provided, however, that Defendant Landis
shall not be prohibited from purchasing or selling securities listed on a national securities
exchange for his own personal account.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice ofthis Judgment by personal service orotherwise: (a) Defendant's officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendants or with anyone described in (a).

                                                  V.


        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from directly orindirectly, promoting any
issuer ofany security, causing the promotion ofany issuer ofany security, orderiving
        Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 11 of 13
          Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 5 of 7



compensation from the promotion ofany issuer ofany security, unless that security is: (i) listed
ona national securities exchange, and (ii) has had a market capitalization ofat least $50,000,000

for 90 consecutive days.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice ofthis Judgment bypersonal service or otherwise: (a) Defendants' officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                VI.


        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently barred from participating in an offering ofpenny stock, including
engaging in activities with a broker, dealer, or issuer for purposes ofissuing, trading, or inducing
or attempting to induce the purchase or sale ofany penny stock. Apenny stock is any equity
security that has aprice ofless than five dollars, except as provided in Rule 3a51-l under the
ExchangeAct [17 C.F.R. § 240.3a51-l].

                                                VII.


        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants shall pay disgorgement ofill-gotten gains and prejudgment interest thereon. The
Courtshall determine the amount of the disgorgement upon motion of the Commission.

Prejudgment interest shall be calculated from the date the gains were accrued, based on the rate
of interest used by the Internal Revenue Service for the underpayment offederal income tax as
set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission's motion for
disgorgement and at any hearing held on such amotion: (a) Defendants will be precluded from
        Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 12 of 13
         Case l:18-cv-12453-IT Document 21-1 Filed 08/07/19 Page 6 of 7



arguing they he did not violate the federal securities laws as alleged inthe Complaint; (b)

Defendants may not challenge the validity of the Consent orthis Judgment; (c) solely for the
purposes ofsuch motion, the allegations ofthe Complaint shall be accepted as and deemed true
by the Court; and (d) the Court may determine the issues raised in the motion on the basis of
affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

documentary evidence, without regard to the standards for summary judgment contained in Rule
56(c) ofthe Federal Rules ofCivil Procedure. In connection with the Commission's motion for
disgorgement, the parties may take discovery, including discovery from appropriate non-parties.

                                               VIII.


        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consents of

Defendant Landis and Defendant Ridgeview are incorporated herein with the same force and

effect as iffully set forth herein, and that Defendants shall comply with all ofthe undertakings
and agreements set forth therein.

                                                IX.


        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code, 11 U.S.C. §523, the
allegations in the complaint are true and admitted by Defendants, and further, any debt for
disgorgement, prejudgment interest, civil penalty, or other amounts due by Defendants under this
Judgment or any other judgment, order, consent order, decree or settlement agreement entered in
connection with this proceeding, is a debt for the violation by Defendants ofthe federal securities
laws orany regulation ororder issued under such laws, as set forth in Section 523(a)(19) ofthe
Bankruptcy Code, 11 U.S.C. § 523(a)(19).
         Case 1:18-cv-12453-IT Document 22 Filed 08/08/19 Page 13 of 13
          Cs'ie l.iS-cv-:'.2-453 !T Doc'jment 21-1 Filod 08/07/19 Page 7 of 7



                                                 X.


         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED thatthis Court shall retain

jurisdiction of i:his matter for the purposes of enforcing the terms of this Judgment.



Dated:                     7 ._Mll
              u


                                                      UNftED STATES DISTRICT JUDGE
